ETHRIDGE, Presiding Justice
(specially concurring).
I agree to the affirmance of this case for the reasons stated in Judge ANDERSON’S opinion, but I am not prepared to agree that the Legislature validly authorized the board of trustees to convey to Anderson. The authority under which the grantors undertook to execute a conveyance to Anderson was a joint resolution and not a bill. Section 60 of the Constitution requires laws to be passed by bills, and provides how they shall be passed. Section 90 (u) of the Constitution prohibits the granting of lands under the control of the state by local, private, or special bills, and section 95 of the Constitution imposes important restrictions on the legislative power in that regard. Furthermore, the trustee’s term of office had expired before the alleged deed was signed. It is not necessary now to decide these questions, and I reserve my judgment on them until they are necessary to be decided.